     Case 8:19-cr-00061-JVS Document 674 Filed 08/10/21 Page 1 of 3 Page ID #:13769




 1   Michael John Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 3   Newport Beach, California 92660
     Tel (949) 481-4900
 4   Fax (949) 497-6753
 5   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
11               Plaintiff,
12                      v.                          DECLARATION OF MARISELA
                                                    BARBERENA RE SERVICE OF TRIAL
13   MICHAEL JOHN AVENATTI,                         SUBPOENA ON WITNESS 1
14               Defendant.
15
16
17   I, Marisela Barberena, declare as follows:
18
19         1. I am a contract paralegal working on the above referenced matter. I submit this
20            declaration in connection with the service of the trial subpoena served on the
21            person previously identified as “Witness 1,” a former employee of Eagan
22            Avenatti, LLP.
23
24         2. On Sunday, August 8, 2021, I traveled to a residence in San Clemente,
25            California to personally serve Witness 1 with a trial subpoena for her personal
26            appearance in the defendant’s case.
27
28
Case 8:19-cr-00061-JVS Document 674 Filed 08/10/21 Page 2 of 3 Page ID #:13770
     Case 8:19-cr-00061-JVS Document 674 Filed 08/10/21 Page 3 of 3 Page ID #:13771




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5   I am not a party to the above-entitled action. I have caused, on August 10, 2021 service

 6   of the:
 7
                         DECLARATION OF MARISELA BARBERENA
 8
 9   on the following party, using the Court’s ECF system:
10
     AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
11
     I declare under penalty of perjury that the foregoing is true and correct.
12
13   Executed on August 10, 2021
14
                                             /s/ H. Dean Steward
15
                                             H. Dean Steward
16
17

18
19
20
21
22
23
24
25
26
27
28
                                                   3
